Lenk, J.
(concurring, with whom Gants and Duffly, JJ., join). I concur in the court’s decision and write separately only to underscore the “meaningful opportunity to obtain release based on demonstrated maturity and rehabilitation,” Graham v. Florida, 560 U.S. 48, 75 (2010), that, in my view, today’s decision contemplates. The court holds that all sentences of life without the possibility of parole for juvenile offenders violate art. 26 of the Massachusetts Declaration of Rights. Ante at 667, 670-671. Pivotal to this holding, as to the holding in Miller v. Alabama, 132 S. Ct. 2455, 2464 (2012), is the recognition that “children are constitutionally different from adults for purposes of sentencing.” The factors that make this so, “among them, immaturity, impetuosity, and failure to appreciate risks and consequences,” id. at 2468, render the possibility of parole a matter of central importance. Where decisions regarding parole suitability are not informed by an attention to “the distinctive attributes of youth [that] diminish the penological justifications for imposing the harshest sentences on juvenile offenders,” considerations that would seem no less germane to determinations of parole suitability, the meaningful nature of the opportunity for release may be compromised. See id. at 2465.